Judge Morris
concurring:
I am in accord with the result reached and with the reasons therefor. In addition, however, I feel compelled to state that I have considerable reservations with respect to the propriety and legal correctness of that portion of the judgment authorizing the trustees to “establish an Advisory Board of such persons as the Trustees may from time to time deem best suited to advise and counsel them in the application of trust income toward the promotion of health and medical care for the people of North Carolina in need of medical care or assistance.” The broadness of the order allowing the trustees to employ an Advisory Board could result in a complete delegation of duties by the trustees chosen by the testatrix, with the Advisory Board, for all practical purposes, acting as trustees. This, in my opinion, goes far beyond the employment, on a temporary basis, of experts for assistance and advice in a particular area and with respect to a particular question. Indeed, the judgment gives this authority to the trustees in addition to the employment of an Advisory Board.